 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GILBERT RAMIRZ,                                   No. 2:19-cv-0827 KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    E. ROSE,
15                       Defendant.
16

17          Plaintiff is a state prisoner, proceeding without counsel. On January 13, 2020, plaintiff

18   filed a motion requesting the court hold all pleadings in abeyance pending resolution of the

19   pending motion for summary judgment. On February 25, 2020, the defendant filed a motion to

20   stay discovery and to modify the discovery and scheduling order pending resolution of the motion

21   for summary judgment.

22          Good cause appearing, the motions are granted. Discovery on the merits of this action is

23   stayed, and the discovery and pretrial motions deadlines set in the December 3, 2019 Discovery

24   and Scheduling Order are vacated pending resolution of defendant’s motion for summary

25   judgment. Such deadlines will be reset, if appropriate, after the motion is resolved.

26          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion (ECF No. 35) and

27   defendant’s motion (ECF No. 37) are granted as follows:

28          1. Discovery on the merits of this action is stayed;
                                                       1
 1             2. The following deadlines are vacated (ECF No. 31): the March 27, 2020 deadline for

 2   discovery and the June 12, 2020 deadline for filing pretrial motions; and

 3             3. Such deadlines will be reset, if appropriate, following resolution of defendant’s motion

 4   for summary judgment.

 5   Dated: March 3, 2020

 6

 7

 8
     /rami0827.vac
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
